        Case 2:20-cv-01128-AKK Document 1 Filed 08/06/20 Page 1 of 7                    FILED
                                                                               2020 Aug-06 AM 10:59
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

JORDIN MURPHY,

       Plaintiff,

vs.                                        CV: __________________

CITY OF TRUSSVILLE and                     Removed from the Circuit Court of
OFFICER M. CAMPBELL,                       Jefferson County, Alabama
                                           CV 2020 902370
       Defendants.




                           NOTICE OF REMOVAL



         All named Defendants in this case, by and through undersigned counsel,

hereby jointly file this Notice of Removal pursuant to 28 U.S.C. §§ 1331, 1441(a)

and 1446, with the United States District Court for the Northern District of

Alabama, Southern Division, and as the basis for the removal of this action state

the following:

                              INTRODUCTION

         The Plaintiff brought this action in Jefferson County Circuit Court

pursuant to 42 U.S.C. § 1983 claiming the City of Trussville and Officer M.

Campbell violated his rights under the Fourth Amendment to the United States

Constitution (false arrest). Since the Plaintiff asserts claims arising under the
                                       1
         Case 2:20-cv-01128-AKK Document 1 Filed 08/06/20 Page 2 of 7



Constitution of the United States, this case should be removed to the United States

District Court for the Northern District of Alabama, Southern Division.

                    STATEMENT OF UNDISPUTED FACTS

      Plaintiff Jordin Murphy commenced this action by filing a Complaint on June

28, 2020, in the Circuit Court of Jefferson County, Alabama, Case No. 2020-902370

(hereinafter referred to as the “Circuit Court Action”).    The Plaintiff alleges he

was wrongfully arrested. The Plaintiff asserts the following causes of action

pursuant to 42 U.S.C. § 1983: 1) Violation of the Plaintiff's Fourth Amendment

Rights under the United States Constitution against Officer Campbell (False Arrest),

2) Violation of the Plaintiff's Fourth Amendment Rights under the United States

Constitution against the City of Trussville (False Arrest), and 3) Violation of

Alabama Code § 11-47-190.

I.    Plaintiff’s Complaint Asserts Federal Claims Pursuant to 42 U.S.C.
      § 1983.

      Removal pursuant to 28 U.S.C. §§ 1441 and 1446 is proper in this case

because the Plaintiff asserts causes of action under the Constitution, laws, or

treatise of the United States, and/or because said claim seeks to redress alleged

Constitutional violations. See 28 U.S.C. §§ 1331 and 1343(a)(3) and (4). Since the

Plaintiff's causes of action arise out of alleged Constitutional violations, this Court

has original jurisdiction over said claims.

      To the extent the Plaintiff’s Complaint alleges non-federal claims against

                                              2
         Case 2:20-cv-01128-AKK Document 1 Filed 08/06/20 Page 3 of 7



Defendants, then the same are also properly removable to this Court, since

pursuant to 28 U.S.C. § 1441(c), whenever a separate and independent claim or

cause of action within the jurisdiction conferred by § 1331 is joined with one or

more otherwise non-removable claims or causes of action, the entire case may be

removed to allow the district court to determine all issues.

      Plaintiff’s federal claims share a common nucleus of facts with the state law

claim, thus allowing the federal court to exercise supplemental jurisdiction over the

state law claims. See Liebman v. Deutsche Bank Nat'l Tr. Co., 462 F. App’x 876,

878 (11th Cir. 2012) (A district court may exercise supplemental jurisdiction over

state-law claims that form part of the federal case or controversy, or, more

specifically, “arise out of a common nucleus of operative fact with a substantial

federal claim.”) (quoting Parker v. Scrap Metal Processors, Inc., 468 F.3d 733,

742-43 (11th Cir. 2006)); see 28 U.S.C. § 1367.

      The Complaint asserts a single state law claim intertwined with the

Plaintiff's Constitutional claims: "PLAINTIFF'S CLAIM CITY OF TRUSSVILLE

FOR FALSE ARREST UNDER SECTION 1983 VIOLATION OF THE FOURTH

AMENDMENT AND ALABAMA CODE § 11-47-190" The state law claim arises

from the same alleged wrongful conduct of the Defendants as alleged in the

Constitutional claim, and is so related to the claim of Constitutional violation that

this Court has supplemental jurisdiction over the State law claim. See 28 U.S.C. §


                                          3
           Case 2:20-cv-01128-AKK Document 1 Filed 08/06/20 Page 4 of 7



1367.

        Pursuant to § 1367(c), the Court may remand the state law claims if certain

factors apply. See 28 U.S.C. § 1367(c)(1)-(2). Specifically, the Court may decline

to exercise supplemental jurisdiction over a parties’ claims on four possible

grounds:

        (1) the claim raises a novel or complex issue of State law, (2) the claim

substantially predominates over the claim or claims over which the district court

has original jurisdiction, (3) the district court has dismissed all claims over which it

has original jurisdiction, or (4) in exceptional circumstances, there are other

compelling reasons for declining jurisdiction. 28 U.S.C. § 1367(c).

        Here, the Plaintiff's state law claim is not novel or complex. “Generally, state

tort claims are not considered novel or complex.” Parker v. Scrap Metal

Processors, Inc., 468 F. 3d 733, 743 (11th Cir. 2006); Ortega v. Brock, 501 F.

Supp. 2d 1337, 1344 (M.D. Ala. 2007) ; Cf. Frederick v. City of Montgomery, No.

2:07 cv 602, 2008 WL 2636563 (M. D. Ala. July 1, 2008) (declining to exercise

supplemental jurisdiction where there were conflicts between local and state laws

and include action by the defendant after settlement of a case); Rollins v. Alabama

Community College System, 814 F. Supp. 2d 1250 (M.D. Ala. 2011)

        The state law claim does not predominate over the federal claims. In fact, the

state law claim appears as an after-thought. In contrast, the Plaintiff clearly states


                                            4
           Case 2:20-cv-01128-AKK Document 1 Filed 08/06/20 Page 5 of 7



"[t]his is an action brought pursuant to 42 U.S.C. Section 1983….[for] violations

of the Fourth Amendments[sic] to the U.S. Constitution". Complaint ¶ 1. The

Plaintiff notes that the causes of action arise from the Defendants' alleged

"excessive force and unskillful behavior" Complaint ¶ 1. The sole cause of action

against Officer Campbell arises out of an alleged Fourth Amendment violation.

The Plaintiff assert no state law claims against Officer Campbell.

       The Court has not dismissed the Plaintiff's § 1983 claims. And, there are no

compelling reasons for this Court to decline jurisdiction.

II.   This Notice of Removal Is Procedurally Proper.

      A.      Removal Is Timely.

      Removal of this case to this court is timely pursuant to 28 U.S.C. § 1446(b)

because this Notice of Removal has been filed within thirty (30) days after receipt

by each Defendant of service of the Plaintiff’s summons and complaint.

      On July 13, 2020, Defendant City of Trussville was served with the

Summons and Complaint in the Circuit Court Action. (Exhibit B).

      On July 13, 2020, Defendant Officer M. Campbell was served with the

Summons and Complaint in the Circuit Court Action. (Exhibit B).

      B.      This Division is Proper.

      Pursuant to 28 U.S.C. § 1441(a) and 1443, any civil action brought in a state

court, of which a district court of the United States has original jurisdiction, may be


                                          5
           Case 2:20-cv-01128-AKK Document 1 Filed 08/06/20 Page 6 of 7



removed by the defendants to the district court of the United States for the district

and division embracing the place where such action is pending.

      The Plaintiff filed the above-styled action in the Circuit Court of Jefferson

County, Alabama. The Southern Division of this Court handles cases arising out of

Jefferson County, Alabama. Therefore, the United States District Court for the

Norther District of Alabama, Southern Division is the proper court for this case.

      C.      Consent.

      This Notice of Removal is filed by all of the Defendants in this case. There-

fore, all Defendants to this action agree to its removal.

      D.      Notice of Filing.

      Upon the filing of this Notice of Removal, Defendants will give written

notice thereof to attorneys for Plaintiff, and a copy of this Notice will be promptly

filed with the Clerk of the Circuit Court of Jefferson County, Alabama as required

under 28 U.S.C. § 1446(d).

      E.      Circuit Court Filings.

      The state court docket sheet is attached as Exhibit A. Pursuant to 28 U.S.C.

§ 1446(a), copies of all process, pleadings, and orders served upon Defendants in

this actions are attached hereto as Exhibit B.

      F.      Non-Waiver of Defenses.

      Nothing in this Notice shall be interpreted as a waiver or relinquishment of


                                           6
         Case 2:20-cv-01128-AKK Document 1 Filed 08/06/20 Page 7 of 7



the rights of the Defendants, to assert any defense or affirmative matter including

any procedural or substantive defense available.

      G.     Rule 11.

      This Notice of Removal is executed pursuant to Fed. R. Civ. P. 11.

Respectfully submitted,


s/ M. Jansen Voss                                OF COUNSEL:
M. Jansen Voss                                   CHRISTIAN & SMALL LLP
(ASB-6815-E68V)                                  505 North 20th Street, Suite 1800
Attorney for Defendants City of Trussville       Birmingham, Alabama 35203
and Officer M. Campbell                          T (205) 795-6588 F (205) 328-7234
                                                 mjvoss@csattorneys.com


                            CERTIFICATE OF SERVICE

       I certify on August 6, 2020, I served a copy of the foregoing document upon all
counsel of record in this cause by United States Mail, properly addressed and first-class
postage prepaid, and/or electronic mail, and/or hand delivery, and/or by filing a copy of
the foregoing via CM/ECF which will provide electronic notice to all CM/ECF
participants:

       Terrell E. McCants
       BURRELL & MCCANTS, LLC
       712 32nd Street South
       Birmingham, AL 35233
       terrell@burrellmccants.com

                                         /s/ M. Jansen Voss
                                                Of Counsel




                                             7
